DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application has PRO of 63048815 filed 07/07/2020 and PRO of 63025743 filed 05/15/2020.

Status of the Claims
	Claims 1-20 are pending in this instant application, and examined herein on the merits for patentability.

Abstract
	The abstract of the disclosure is objected to because the abstract contains 161 words. It is noted that the abstract must be as concise as the disclosure permits (preferably 50 to 150 words if it is in English or when translated into English) and National practice also provides a maximum of 150 words for the abstract. Correction is required. See MPEP § 608.01(b). 

Drawings
The drawings are objected to because Fig. 2 is blurry and not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  the recitation of “selected from the group consisting of” followed by “and” then “or” is an improper recitation of Markush language.  When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper. Appropriate correction is required.
Claims 13 and 15 are objected to because of the following informalities:  please amend “colour” to the English spelling of “color”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the recitation of “at least one of: antimicrobial applications; inhalation therapy using an asthma inhaler, nebulizer or vaporizer to fight viral infections in the upper airways in mammals; skin or wound prophylaxis or healing; treatment of mastitis or any other infectious disease in animal or agricultural breeding; and antiviral applications” in claim 19 is an improper recitation of Markush language.  When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper. Appropriate correction is required.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 14-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations “can be any” and “may be” are not positively limiting the claim, as “can by any” and “may be” are optional languages denotes that the components/elements following said “can by any” or “may be” are not required, thereby the solid oxidized chlorine species salt and activator according to the formulas recited in claim 1 are incomplete, as all recitations following “can be any” or “may be” has been omitted or not part of the claim. Thus, it is unclear what solid oxidized chlorine species salt and activator according to the formulas recited in claim 1 are applicant intending to claim, as M, R1, X, n and m, and R2 groups of the formulas, respectively, are incomplete due the optional languages. To obviate this rejection, Applicant is suggested to amend all recitations of “can be any” and “may be” in claim 1 to “is” (or “are” respectively).
Regarding claim 8, the recitation of “its” renders the claim indefinite because it is unclear what is “its” in the claim. It is not clear if “its” is referencing to the oxidized chlorine species salt, acetic acid, the composition, or another different component/element.
Regarding claims 14 and 15, the recitation of “the dye” renders claims 14 and 15 indefinite because there is lack of antecedent basis for “the dye” in claim 11. Thus, it is unclear what “the dye” is claims 14 and 15 referencing to, as claim 11, claim 9 or claim 1 does not contain a dye.
Regarding claim 19, the recitation of “the formulation” renders the claim indefinite because there is lack of antecedent basis for “the formulation” in claim 1. Thus, it is unclear what “the formulation” is claim 19 referencing to, as claim 1 is not drawn to a formulation.
As a result, claims 1, 8, 14-15 and 19 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-12, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almas (US 2016/0271171 A1; hereafter as “Almas ‘171”).
Regarding claims 1-3 and 6, Almas ‘171 teaches a disinfectant composition comprising sodium hypochlorous acid (NaOCl), acetic acid, sodium chloride (NaCl), and water (Abstract; [0006]-[0024], [0033]-[0041], [0048]-[0066]; claims 1-24).
Regarding claim 8, Almas ‘171 teaches the disinfectant composition has a pH between about 3.7 and about 5.8, and particularly pH about 4.76 ([0008], [0012], [0040], [0049]); claims 2-3 and 17-18).
Regarding claims 9-12, Almas ‘171 teaches the disinfectant composition further contains acrylate copolymers including polyacrylic acid polymers ([0013], [0052], [0062]; claims 9 and 24), thereby meeting the claims “viscosity-enhancing agent” of claims 9-12.
Regarding claims 16 and 20, Almas ‘171 teaches the disinfectant composition is in the form of aqueous solution, gel, cream, ointment, or oil ([0053]).
Regarding claim 19, Almas ‘171 teaches the disinfectant composition is used for treating skin with eczema, preventing bacterial proliferation, combating antimicrobial resistance, preventing biofilm formation, and removing biofilm ([0006]; claims 11-24). 
As a result, the aforementioned teachings from Almas ‘171 are anticipatory to claims 1-3, 6, 8-12, 16 and 19-20 of the instant invention.

Claim(s) 1-3, 6, 8-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almas (US 2018/0179059 A1; hereafter “Almas ‘059”).
Regarding claims 1-3 and 6, Almas ‘059 a disinfectant composition comprising sodium hypochlorous acid (NaOCl), acetic acid, and water  (Abstract; [0006]-[0027] and [0034]-[0066]; claims 1-22).
Regarding claim 8, Almas ‘059 teaches the disinfectant composition has pH about 4.76 ([0040], [0049] and [0066]).
Regarding claims 9-12, Almas ‘059 teaches the disinfectant composition further contains acrylate copolymers including polyacrylic acid polymers ([0052] and [0062]), thereby meeting the claims “viscosity-enhancing agent” of claims 9-12.
Regarding claims 16 and 20, Almas ‘059 teaches the disinfectant composition is in the form of aqueous solution, gel, cream, ointment, or oil ([0053] and [0063]).
Regarding claims 17-18, Almas ‘059 teaches the disinfectant composition is produced and stored in a multi-compartment container (Abstract; [0006]-[0027] and [0034]-[0066]; claims 1-22; Figs. 1-4).
Regarding claim 19, Almas ‘059 teaches fluids and solid components are contained within separate respective compartments prior to combination of said fluid and solid components to produce the disinfectant composition (Abstract; [0006]-[0027] and [0034]-[0066]; claims 1-22; Figs. 1-4).
As a result, the aforementioned teachings from Almas ‘059 are anticipatory to claims 1-3, 6, 8-12, and 16-20 of the instant invention.

Claim(s) 1, 4, 8-12, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2013/0017165 A1).
Regarding claims 1 and 4, Abe teaches a disinfectant composition comprising sodium chlorous acid, an acid such as phosphoric acid or acetic acid and water (Abstract; [0012]-[0029], [0045]-[0048]; claims 1-5).
Regarding claim 8, Abe teaches the disinfectant composition has a pH from 2.5 to 6.8, preferably, pH 4.0 to 5.5 ([0038]).
Regarding claims 9-12, Abe teaches the disinfectant composition further contains acrylate copolymers including polyacrylic acid polymers ([0038]-[0039]), thereby meeting the claims “viscosity-enhancing agent” of claims 9-12.
Regarding claims 16 and 20, Abe teaches the disinfectant composition is the form of an aqueous solution or a gel (Abstract; [0012]-[0029], [0045]-[0048]; claims 1-5).
Regarding claim 19, Abe teaches the disinfectant composition is used for antimicrobial treatment or antiviral treatment ([0065] and [0067]).
As a result, the aforementioned teachings from Abe are anticipatory to claims 1, 4, 8-12, 16 and 19-20 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, 8-12, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2013/0017165 A1), and further in view of Goda  (US 2015/0313214 A1).
The disinfectant compositions of claims 1, 4, 8-12, 16 and 19-20 are discussed above from teachings of Abe, said discussion being incorporated herein in its entirety.
Regarding claim 5, Abe teaches the acetic acid from a list of known organic acids for including the disinfectant composition ([0037]). Goda teaches that acetic acid is particularly suitable as an activator in a disinfectant composition containing chlorous acid, as activator such as acetic acid maintains chlorous acid for an extended time in the composition, thereby providing a disinfectant composition having bactericidal activity for extended period (Abstract; [0006]-[0010], [0014], [0017], [0019]-[0020], [0039]-[0044], [0047]-[0051]; Examples 1 and 4; Table 3; claims 1, 2 and 10).
Thus, an ordinary artisan provided the guidance from Goda and seeking to provide a disinfectant composition with high bactericidal activity for extended period, would have looked to selecting acetic acid as the acid in the disinfectant composition of Abe, as acetic acid is a known activator particularly suitable for use in maintaining chlorous acid in the disinfectant composition for extended time per Goda, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-3, 6-12, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almas (US 2016/0271171 A1; hereafter as “Almas ‘171”), and further in view of Panicheva et al (US 2016/0143944 A1).
The disinfectant compositions of claims 1-3, 6, 8-12, 16 and 19-20 are discussed above from teachings of Almas ‘059, said discussion being incorporated herein in its entirety.
However, Almas ‘059 does not teach the composition comprises an osmolality in the range of about 0.1 mOsm to about 500 mOsm of claim 7.
Regarding claim 7, Panicheva teaches a disinfectant composition comprising sodium hypochlorous acid, and saline (sodium chloride and water). Panicheva teaches that the disinfectant composition can be made hypertonic, hypotonic or isotonic with respective to physiological fluids by the addition of sodium chloride (NaCl) at varying concentrations (Abstract; [0005]-[0016]).
It would have been obvious that the disinfectant composition containing sodium hypochlorous acid, acetic acid, sodium chloride (NaCl), and water of Almas ‘171 has an osmolality in the range of about 0.1 mOsm to about 500 mOsm because Panicheva teaches that addition of sodium chloride, as is present in disinfectant composition of Almas ‘171 would provide a resultant disinfectant composition that is isotonic or hypotonic, which would implicitly have an osmolality in the claimed range of about 0.1 mOsm to about 500 mOsm, absence of evidence to the contrary. Thus, it is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-3, 6, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almas (US 2018/0179059 A1; hereafter “Almas ‘059”), and further in view of Kang et al (US 2018/0010080 A1).
The disinfectant compositions of claims 1-3, 6, 8-12, and 16-20 are discussed above from teachings of Almas ‘059, said discussion being incorporated herein in its entirety.
However, Almas ‘059 does not teach the dye of the claims 13-15.
Regarding claims 13-15, Kang teaches an aqueous disinfectant comprising sodium hypochlorous, acetic acid, and water, wherein the disinfectant further contains a water-soluble pigment (dye) such a methylene blue (a reduction-oxidation dye), which provides a visual indicator of the presence of an oxidized chloride compound, as well as, color stability to the aqueous disinfectant (Abstract; [00014]-[0020], [0024], [0032]-[0035], [0040]-[0053], [0087], [0152], [0196], [0200], [0202], [0204]; claims 1-15 and 23). 
It would have been obvious to one of ordinary skill in the art to include a dye such as methylene blue in the disinfectant composition of Almas ‘059, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Kang provided the guidance to do so by teaching that a dye such as methylene blue can be added to the disinfectant composition containing sodium hypochlorite, acetic acid, and water of Almas ‘059 so as to the dye can function as a visual indicator for the presence of an oxidized chlorine compound (sodium hypochlorite), as well as, color stability to the disinfectant. Thus, an ordinary artisan seeking to produce an disinfectant composition that has visual indication of the presence of sodium hypochlorite, as well as, color stability, would have looked to including a dye such as methylene blue to the disinfectant composition of Almas ‘059, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17369620 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are not identical, they are not patentably  distinct from each other because the claims in the copending application ‘620 significantly overlap with the subject of the instant claims, i.e., a composition comprising an oxidized chlorine salt such as an alkali metal or alkaline earth metal salt of hypochlorous acid or chlorous acid, an activator such as acetic acid, a pharmaceutically-acceptable diluent, adjuvant, or carrier, a viscosity-enhancing agent, and a reduction-oxidation dye, wherein the composition is produced and stored in a multi-compartment container, wherein the composition has a pH between about 4 and about 8, and has an osmolality in the isotonic range.
Thus, an ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over copending Application No. 17369620.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17404941 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are not identical, they are not patentably  distinct from each other because the claims in the copending application ‘941 significantly overlap with the subject of the instant claims, i.e., compositions comprising an oxidized chlorine salt such as an alkali metal or alkaline earth metal salt of hypochlorous acid or chlorous acid, an activator such as acetic acid, a pharmaceutically-acceptable diluent, adjuvant, or carrier, a viscosity-enhancing agent, and a reduction-oxidation dye, wherein the compositions are produced and stored in a multi-compartment container, wherein the compositions have the same pH and osmolality.
Thus, an ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over copending Application No. 17404941.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613